DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, 16, 17, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotz (US Patent Number 9555727) in view of Humer et al. (US Patent Application Publication Number 2012/0025582).  
Regarding claims 11, 14, 17, and 24-26, Kotz discloses a headrest, comprising: a basic supporting element (at least portions of 11) and a supporting element (including 13 for instance), the supporting element is arranged in the basic supporting element and is guidable in a longitudinally displaceable manner in an X direction, wherein, in order to form a guide, the basic supporting element includes at least one opening and the supporting element includes at least one guide part, wherein a shape of the at least one opening corresponds to a shape of the at least one guide part (this is the basic arrangement; see figures), wherein the supporting element is electromotively longitudinally displaceable relative to the basic supporting element via a first motor (15) located in the headrest.  Kotz does not disclose details of the shape of the guide or opening, or a rack and pinion arrangement.  Regarding the shapes, changes in shape require only routine skill in the art and Kotz does disclose the elements of the claimed arrangement elsewhere (see nonplanar angled surfaces at least at middle and upper portions of Figures 9-12, non-parallel upper walls with a notch at similar locations in Figures 9-12, and parallel ribs at the bottom portions of Figures 3-4).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the shapes as claimed based on normal variation to improve fit and function as well as safety and comfort for various users.  Further, rack and pinion arrangements are well-known as shown by Humer who discloses a related device including electromotive adjustment/displacement via a motor (80), wherein a first rack element (formed by 46) is arranged on a guide part, said rack element interacting with a first pinion (130), wherein the pinion is arranged on a first shaft which can be driven by the first motor, wherein a first rack element is arranged on a corresponding one of two guide parts, and wherein pinions are arranged at respective ends of the first shaft, wherein each of the two pinions interacts with one of the first rack elements (see Figure 5 for instance).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a rack and pinion arrangement as taught by Humer in Kotz’s device because this could improve convenience and comfort for various users.  Note that while the combination is viewed as providing the arrangement as claimed based on the arrangement of the reference devices, even if this were not clearly the case, because rearrangement of components requires only routine skill in the art, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the components arranged as claimed based on normal variation to improve convenience and comfort for various users.
Regarding claim 16, Kotz, modified as described, further discloses said headrest has electromotive height-adjustability (via 35 for instance).
Regarding claim 20, Kotz, modified as described, further discloses a locking element (17 or 25, etc.) for locking the supporting element in relation to the basic supporting element, wherein the locking element can be brought into an arresting position via an arresting spring (22 and/or 26), and a manually operable unlocking element (23 and/or 27) with which the locking element, by overcoming a spring force of the arresting spring, can be moved out of the arresting position into a non-arresting position (this is the general manner of operation).
Regarding claims 21-23, Kotz, modified as described, further discloses the first motor is coupled to the basic supporting element, a second motor (35) coupled to the basic supporting element, wherein at least one of the first motor and the second motor is directly coupled to the basic supporting element by at least one motor mount (see figures).

Response to Arguments
Applicant's arguments filed 18 August 2022 have been fully considered but they are not persuasive as, while Kotz may not explicitly disclose the particular shapes located as claimed, it nevertheless would have been obvious to provide the claimed arrangement as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636